Citation Nr: 0825952	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbosacral strain, including degenerative disc 
disease with spondylosis, prior to September 28, 2006.

2.  Entitlement to an initial (staged) rating in excess of 40 
percent for chronic lumbar strain, including degenerative 
disc disease with spondylosis, from September 28, 2006.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970, and from March 1971 to September 1988.  The Board also 
notes that the veteran had 3 months and 28 days of other 
service per a DD Form 214.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

This case was the subject of Board remands dated in June 2006 
and May 2007. 
     

FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran had moderate limitation of motion of the 
lumbar spine prior to September 28, 2006.

2.  The first demonstration of chronic severe limitation of 
motion of the lumbar spine is by a September 28, 2006, VA 
neurological examination and an October 2006 VA orthopedic 
examination.

3.  There are no objective clinical indications of impairment 
of either sciatic nerve, and the veteran has had no 
incapacitating episodes due to degenerative disc disease of 
the lumbar spine.

4.  For the period prior to September 28, 2006, forward 
flexion was measured at 80 degrees with pain; for the period 
from September 28, 2006, forward, the September 28, 2006 VA 
examination results indicate 100 degrees combined range of 
motion and limitation of forward flexion to 50 degrees (after 
consideration of flexion decreased from 65 degrees to 50 
degrees upon repetitive use).



CONCLUSIONS OF LAW

1.  For the period prior to September 28, 2006, the criteria 
for an initial disability rating in excess of 20 percent for 
chronic lumbar strain, including degenerative disc disease 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003), 
Diagnostic Codes 5292, 5295 (2003), Diagnostic Codes 5235-
5243, 8520, 8620, 8720 (2007).

2.  For the period from September 28, 2006, the criteria for 
an initial disability rating in excess of 40 percent for 
chronic lumbar strain, including degenerative disc disease 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003), 
Diagnostic Code 5292, 5295 (2003), Diagnostic Codes 5235-
5243, 8520, 8620, 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO issued initial VCAA notice in connection with this 
matter in March 2001.  As the August 2003 rating decision on 
appeal granted the veteran's claim of entitlement to service 
connection for low back disability, this claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to this determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rather, the veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The October 2004 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth relevant diagnostic codes (DC) for rating the 
disability at issue, and included a description of the rating 
formulas for schedular ratings under these diagnostic codes.  
The December 2006 and June 2007 supplemental statements of 
the case (SSOCs) contained all additional information 
required regarding the applicable laws, regulations, and 
diagnostic codes applicable in this matter.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
initial rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records and reports of VA examinations.  
Additionally, the claims file contains private records of 
treatment submitted by the veteran and the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence that he requests VA 
assist in obtaining in support of his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The intent of 
the schedule is to recognize actually painful motion with 
joint or periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Medical Evidence

At a VA neurological examination in August 2003, the veteran 
described chronic back pain, with episodes a couple of times 
a year with more acute back pain such that he could not 
straighten up.  He stated he had not been relegated to bed 
rest during the acute episodes.  He described no pain 
radiating to his legs and no numbness.  On neurological 
examination, the extremities revealed no weakness, atrophy, 
of fasciculation.  Reflexes were 2+ and equal.  Toes went 
down bilaterally to plantar stimulation.  Sensation was 
normal throughout.  Gait was normal.  Straight leg raising 
was to 90 degrees bilaterally.

At a VA orthopedic examination in August 2003, flexion was to 
80 degrees, there was pain on backward extension, and lateral 
deviation was to 20 degrees in each direction.  Deep tendon 
reflexes were 2+ and equal.  Straight leg test was 
questionable.  The motions of the back were highly suggestive 
of spondylosis.  The examiner provided a diagnosis of chronic 
back strain, but further noted that he strongly suspected 
degenerative disc disease with spondylosis.  He elaborated 
that if that diagnosis is apparent on X-ray, it is 
appropriate.  The examiner commented that the condition in 
the back would cause weakened motion and fatigue due to pain.  
He indicated that incoordination was not present.  He 
elaborated the range of motion would be decreased with 
exacerbation with increased use and pain, which would also 
cause weakness.  He further opined that it was not possible 
to evaluate increased impairment due to a severe flare-up 
unless one was there to determine the degree of severity of 
the attack.

A March 2004 private report of X-rays of the lumbar spine 
states an impression of moderately advanced degenerative disc 
and joint disease with spondylosis.  No acute abnormality was 
noted.  

A report of a May 2004 private MRI of the lumbar spine 
includes impressions as follows:  1) Multilevel spondylotic 
changes with posterior osteophytes and bilateral articular 
facet hypertrophy and degeneration from L1-2 and L5-S1 
causing varying degrees of lumbar stenosis; 2) The worse 
abnormality at L5-S1, where there were moderate bilateral 
posterior osteophytes and bilateral articular facet 
degeneration causing a moderate degree of mid sagittal and 
moderate bilateral recess stenosis with small normal neural 
foramina; 3) At L3-4, there were mild bilateral posterior 
osteophytes and bulging annulus, much more lateralized to the 
right side (there was also an associated soft disc herniation 
in the right neural foramen) narrowing the right L4-5 neural 
foramen; 4) At L1-2 and L2-3, there were bilateral posterior 
osteophytes and articular facet hypertrophy narrowing 
slightly both neural foramina.  At L3-4, there were mild 
bilateral posterior osteophytes and minimal retrolisthesis 
with small normal neural foramina bilaterally; and 5) no 
evidence of lateralized soft disc herniation.

At a VA neurological examination on September 28, 2006, the 
neurological examiner found no weakness in the extremities, 
no atrophy and no fasciculation.  Deep tendon reflexes were 
2+ and equal.  Toes went down bilaterally to plantar 
stimulation.  Sensation was normal throughout.  Gait was 
normal without the use of assistive devices.  Straight leg 
raising was to 90 degrees.

At a VA examination of the spine in October 2006, the veteran 
walked slowly, and had a painful active range of motion of 
the low back.  Forward flexion was 0 to 65 degrees; extension 
was 0 degrees; right lateral flexion was 0 to10 degrees; left 
lateral flexion was 0 to 10 degrees; right lateral rotation 
was 0 to15 degrees; left lateral rotation was 0 to 15 
degrees; and there was a 15 degree loss of forward flexion 
after repetitive use.  The lumbar paravertebral muscles were 
very tender and very tight bilaterally.  There was tenderness 
of the lumbar spinous processes from L1 to L5, more at the 
L4-L5 level.  There was decreased sensation of the left 
lateral side.  The motor function and deep tendon reflexes 
were equal.  There were no pathological reflexes.  An X-ray 
revealed diffuse disc disease with some spurring of L5 to S1.  
The diagnosis was lumbar degenerative disc disease with 
spondylosis.  The examiner elaborated that the veteran had 
lower back pain that is constant.  He noted that the veteran 
develops sciatic scoliosis one to two times a month lasting 
one to two days.  The veteran used Celebrex, sonar and heat 
to help the sciatic scoliosis.  The sciatic scoliosis 
occurred with sudden twisting, bending, lifting, and even 
with normal activities.  The veteran had difficulty 
performing activities of daily living.  There was no history 
of incapacitating episodes.  He had additional functional 
limitations due to radicular pain causing sciatic scoliosis.  
The pain was visibly manifested by very tight lumbar 
paravertebral muscles and loss of 15 degrees of forward 
flexion after repetitive use.  

Analysis

As will be described below, regulations pertaining to rating 
of the veteran's low back disability have changed during the 
pendency of this claim.  The veteran is entitled to the 
application of the version of the regulation that is most 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.
 
In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for one 
condition is duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.  In the 
present case, the Board will consider essentially the same 
symptomatology under several diagnostic codes and make a 
finding as to which diagnostic code affords the veteran the 
highest schedular rating.



 Based on Diagnostic Code 5293 as in effect prior to 
September 23, 2002

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

For the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, no more than a 10 percent rating is 
warranted for the period prior to September 28, 2006.  For 
this period, neurological symptoms were not present on 
objective examination in August 2003.   The veteran's 
disability was manifested as limitation of motion of the 
lumbar spine rather than symptoms such as sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The next higher rating of 20 percent would not be 
warranted because of the lack of these signs and symptoms of 
degenerative disc disease on objective demonstration.  For 
the period from September 28, 2006, forward, no more than a 
20 percent rating would be warranted, because, although the 
veteran had very tight musculature and occasional acute 
episodes of sciatica as related by history, there was no 
impairment of reflexes and no impairment of the sciatic nerve 
on objective demonstration.  Thus, the next higher rating of 
40 percent, for severely disabling intervertebral disc 
syndrome, is not warranted.

Based on Incapacitating Episodes

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective as of September 23, 2002, or, as codified after 
September 26, 2003, Diagnostic Code 5243, intervertebral disc 
syndrome (preoperatively or postoperatively), is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the revised provisions, as in effect from September 23, 
2002, forward, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

There is no documented history of incapacitating episodes due 
to the veteran's intervertebral disc syndrome.  The veteran 
did mention acute episodes of severe back pain at both the 
August 2003 and September 2006 VA examinations.  However, 
there is nothing to suggest that these resulted in bed rest 
as prescribed by a physician.  At the August 2003 VA 
neurological examination, the examiner specifically noted 
that the veteran had not been relegated to bed rest during 
acute attacks of back pain, that there was no numbness, and 
that there was no pain radiating into the legs.  At the 
September 2006 VA examination, the examiner specifically 
noted that there was no history of incapacitating episodes.  
Accordingly, a higher rating than that currently assigned 
under other diagnostic codes is not available based on a 
finding of incapacitating episodes as defined pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003), as effective 
September 23, 2002, or, as codified after September 26, 2003, 
at Diagnostic Code 5243.

Based on Diagnostic Code 5295 as in effect prior to September 
26, 2003

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, as in 
effect prior to September 26, 2003, lumbosacral strain is 
rated as 40 percent disabling if severe, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is warranted.  With characteristic pain on motion, a 10 
percent rating is warranted.  With slight subjective symptoms 
only, a noncompensable (0 percent) rating is warranted.

In the present case, no more than a rating of 10 percent 
would be warranted under this diagnostic code.  The veteran 
has characteristic pain on motion, warranting a 10 percent 
rating, but the next higher rating of 20 percent is not 
warranted under this diagnostic code because VA examinations 
did not reveal muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in standing 
position. 

Based on Combined Orthopedic and Neurological Manifestations

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.



Limitation of Motion under Former Diagnostic Code 5292 
(as in effective prior to September 26, 2003)

The Board finds that for the period prior to September 28, 
2006, limitation of motion of the lumbar spine was moderate.  
At the August 2003 VA orthopedic evaluation, the veteran had 
limited motion in all directions.  Although based on the 
examination findings it appears he retained the better part 
of motion of the back, pain was noted, and the examiner found 
that the veteran's back pain would cause decreased range of 
motion, weakened motion, and fatigue.  Accordingly, although 
the measured ranges of motion appear to reflect mild 
limitation of motion of the low back, the Board finds that a 
rating of 20 percent is warranted under Diagnostic Code 5292 
for moderate limitation of motion of the lumbar spine in 
light of functional limitation due to such factors as pain, 
weakened movement and fatigue.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The next higher rating of 40 
percent under diagnostic Code 5292, for severe limitation of 
the lumbar spine, is not warranted for this period, because 
the veteran did retain the better part of lumbar spine range 
of motion.  The additional disability due to pain, fatigue, 
and weakened movement is accounted for in the finding of 
moderate limitation of range of motion due to additional 
functional impairment.

For the period from September 28, 2006, severe limitation of 
motion of the low back is demonstrated, to the point where 
the veteran has difficulties performing activities of daily 
living, and functional limitation is visually manifested by 
very tight lumbar paravertebral muscles after repeated use.  
Thus, for this period, the highest schedular rating, of 40 
percent, for this diagnostic code is warranted, for severe 
limitation of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

        Limitation of Range of Motion under revised  General 
Rating Criteria

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R. § 4.71a, Diagnostic Codes 5238 (spinal 
stenosis), Diagnostic Code 5242 (degenerative arthritis of 
the spine) and 5243 (intervertebral disc syndrome) are 
relevant to the veteran's current low back disability.  
Pursuant to these diagnostic codes, the veteran's low back 
disability is evaluated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (in effect from 
September 26, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
as effective September 23, 2002, or, as codified after 
September 26, 2003, Diagnostic Code 5243, for intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either under the combined orthopedic and 
neurological manifestations of the disability or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  As a result, the Board will consider a rating 
under the old Diagnostic Code 5292, and under General Rating 
Formula for Diseases or Injuries of the Spine, based on 
limitation of motion, in combination with Diagnostic Code 
8520 (or 8620 or 8720) (based on neurological symptoms), in 
order to determine whether the veteran may receive a level of 
disability compensation in excess of that currently assigned 
for his low back disability if ratings for limitation of 
range of motion and neurological disability are applied and 
combined.

For the period from September 26, 2003, to September 27, 
2006, the Board does not have adequate range of motion 
measurements for full application of the General Rating 
Criteria.  Specifically, in the August 2003 VA examination 
results, measurements as to extension, left lateral rotation, 
and right lateral rotation were not provided.  For those 
values provided, however, the Board notes that forward 
flexion was measured at 80 degrees with pain, which would 
result in a rating of 10 percent under the General Rating 
Criteria, even allowing for additional range of motion loss 
to 60 degrees based on factors such as pain, weakness, and 
fatigability on repeated use. 
 
For the period from September 28, 2006, the September 28, 
2006 VA examination results indicate 100 degrees combined 
range of motion and limitation of forward flexion to 50 
degrees (after consideration of flexion decreased from 65 
degrees to 50 degrees upon repetitive use).  This falls 
within the criteria for a 20 percent rating for limitation of 
motion under the General Rating Criteria for Disease and 
Injuries of the Spine.  The next higher rating of 40 percent 
is not available for limitation of motion because forward 
flexion of the lumbar spine is not limited to 30 degrees or 
less and the veteran did not have favorable ankylosis of the 
entire thoracolumbar spine.

Neurological Impairment-Diagnostic Codes for Rating 
Sciatic Nerve Disability

For the period prior to September 28, 2006, the Board finds 
that there was no paralysis, neuritis, or neuralgia of the 
sciatic nerve demonstrated by competent medical evidence.  
The August 2003 VA neurological examiner stated by history 
that there was no pain radiating into the legs, no numbness, 
and no paraesthesias.  On physical examination of the 
extremities, there was no weakness, no atrophy, and no 
fasciculation. Reflexes were 2+ and equal.  Sensation was 
normal throughout.  Gait was normal.  Straight leg raising 
was to 90 degrees bilaterally.  Toes went down bilaterally to 
plantar stimulation.  Based on these findings, the Board 
finds that no rating is warranted for disability of the 
sciatic nerve for the period prior to September 28, 2006.  
See 38 C.F.R. § 4.125, Diagnostic Codes 8520 (paralysis of 
the sciatic nerve), 8620 (neuritis), and 8720 (neuralgia).

For the period from September 28, 2006, forward, the 
September 28, 2006, neurological examiner found no weakness 
in the extremities, no atrophy and no fasciculation.  Deep 
tendon reflexes were 2+ and equal.  Toes went down 
bilaterally to plantar stimulation.  Sensation was normal 
throughout.  Gait was normal without the use of assistive 
devices.  Straight leg raising was to 90 degrees.  Similarly, 
at the October 2006 orthopedic VA examination, motor function 
and deep tendon reflexes were equal, and there were no 
pathological reflexes.  Because there was no objective 
manifestation of impairment of either sciatic nerve at either 
VA examination, the Board finds that a compensable rating for 
neurological impairment based on these examinations is not 
warranted.  The Board acknowledges the October 2006 
examiner's diagnosis of radicular pain caused by sciatic 
scoliosis occurring one to two times per month, which the VA 
examiner accounted for by describing additional functional 
limitation.  The Board has accounted for this additional 
functional limitation as decreased range of motion in 
consideration of the appropriate rating under Diagnostic Code 
5292 and the revised General Rating formula for Diseases and 
Injuries of the Spine.

Conclusion

Based on the foregoing, the Board finds that the highest 
available rating for the veteran's service-connected 
disability of the lumbar spine is that afforded under 
Diagnostic Code 5292 as in effect prior to September 26, 
2003.  Specifically, under this diagnostic code, a rating of 
20 percent for moderate limitation of the lumbar spine is 
warranted for the period prior to September 27, 2006, and a 
rating of 40 percent is warranted under this diagnostic code 
for the period from September 28, 2006, forward.  This is the 
same disability rating as currently assigned by the RO.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial rating higher than that 
currently assigned by the RO.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
chronic lumbar strain, including degenerative disc disease 
with spondylosis, prior to September 28, 2006, is denied.

Entitlement to an initial (staged) rating in excess of 40 
percent for chronic lumbar strain, including degenerative 
disc disease with spondylosis, from September 28, 2006, 
forward, is denied.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


